EXHIBIT 99.2 DATE: JUNE 11, 2007 AMENDED: JUNE 11, 2007 TO: MERRILL AUTO TRUST SECURITIZATION 2007-1 (“Counterparty”) ATTENTION: Diane Reynolds TEL: 651-495-3923 FAX: 651-495-8090 EMAIL: Diane.Reynolds@usbank.com FROM: MERRILL LYNCH CAPITAL SERVICES, INC. (“MLCS”) CONTACT: NADER MAROUN EMAIL: NaderMaroun@ml.com TEL: 212-236-8654 FAX: 917-778-0836 RE: SWAP TRANSACTION ML REF: 07DL16760, 3531895 THIS COMMUNICATION SUPERCEDES AND REPLACES ALL PRIOR COMMUNICATION BETWEEN THE PARTIES HERETO WITH RESPECT TO THE TRANSACTION DESCRIBED BELOW. Dear Sir or Madam: The purpose of this communication is to confirm the terms and conditions of the transaction entered into between us on the Trade Date specified below (the “Transaction”). This communication constitutes a “Confirmation” as referred to in the Agreement specified below. The definitions and provisions contained in the 2efinitions as published by the International Swaps and Derivatives Association, Inc. (the “Definitions”) are incorporated into this Confirmation. For these purposes, all references in those Definitions to a “Swap Transaction” shall be deemed to apply to the Transaction referred to herein. Terms used and not otherwise defined herein or in the Definitions shall have the respective meanings ascribed to such term in the Indenture, dated as of May 31, 2007 among Merrill Auto Trust Securitization 2007-1, as Issuer, HSBC Bank USA, National Association, as Trustee and U.S. Bank National Association, as Securities Administrator (as amended, modified or supplemented from time to time, the “Indenture”). In the event of any inconsistency between the Definitions, the Indenture and this Confirmation, the terms of this Confirmation shall govern. This Confirmation supplements, forms a part of, and is subject to, the ISDA Master Agreement dated as of June 11, 2007 as amended and supplemented from time to time (the “Agreement”), between you and us. All provisions contained in the Agreement govern this Confirmation except as expressly modified below. The terms of the particular Transaction to which the Confirmation relates are as follows: Notional Amount: The Outstanding Amount of the Class A4 Notes of Merrill Auto Trust Securitiandon 2007-1 (the “Trust”) as of the close of business on the first day of each Floating Rate Calculation Period (‘Oatsrauding Amount” and “Class A4 Notes” each have the meaning specified in Appendix A to the Indenture). Adrnin No: DCTM_ARP.doc - IDSPage1 of 4 [MERRILL LYNCH LOGO] Trade Date: June 8, 2007 Effective Date: June 11, 2007 Termination Date: The earliest of (i) December 16, 2013 and (ii) when the Notional Amount hereunder has been reduced to zero, subject to adjustment in accordance with the Following Business Day Convention and subject to early termination in accordance with the terms of the Agreement. Fixed Amounts: Fixed Rate Payer: Counterparty Floating Rate Payer Payment Date: The 15th day of each month in each year, commencing on July 15, 2007 and ending on the Termination Date, inclusive, subject to adjustment in accordance with the Following Business Day Convention. Fixed Rate: 5.467000% per annum Fixed Rate Payer Day Count Fraction: 30/360 No Adjustment of Period End Dates: Inapplicable Floating Amounts: Floating Rate Payer: MLCS Floating Rate Payer Payment Date: The 15th day of each month in each year, commencing on July 15, 2007 and ending on the Termination Date, inclusive, subject to adjustment in accordance with the Following Business Day Convention. Floating Rate for initial Calculation Period: 5.323030% Floating Rate Option: USD-LIBOR-BBA Designated Maturity: One Month Spread: Inapplicable Adrnin No: DCTM_ARP.doc - IDSPage2 of 4 [MERRILL LYNCH LOGO] Floating Rate Payer Day Count Fraction: Actual/360 No Adjustment of Period End Dates: Inapplicable Reset Dates: The first day of each Floating Rate Payer Calculation Period Rate Cut-Off Dates: Inapplicable Averaging: Inapplicable Compounding: Inapplicable Business Days: New York Calculation Agent: MLCS unless otherwise specified in the Agreement Non-Reliance: Each party represents to the other party that it is acting for its own account, and has made its own independent decisions to enter into this Transaction and as to whether this Transaction is appropriate or proper for it based on its own judgment and upon advice from such advisors as it has deemed necessary. It is not relying on any communication (written or oral) of the other party as investment advice or as a recommendation to enter into this Transaction, it being understood that information and explanations related to the terms and conditions of this Transaction shall not be considered investment advice or a recommendation to enter into this Transaction. No communication (written or oral) received from the other parrty shall be deemed to be an assurance or guarantee as to the expected results of this Transaction. Offices: The Office of Counterparty for this transaction is Phoenix. Adrnin No: DCTM_ARP.doc - IDSPage3 of 4 [MERRILL LYNCH LOGO] Please confirm that the foregoing correctly sets the terms of our agreement by executing this Confirmation and returning it to us by facsimile transmission. Yours sincerely, MERRILL LYNCH CAPITAL SERVICES, INC. By: /s/Hui SunKwei Designated Signatory Accepted and confirmed as of the Trade Date written above: MERRILL AUTO TRUST SECURITIZATION 2007-1 By U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual capacity but solely as Owner Trustee By: /s/Diane L. Reynolds Authorized Signatory Name:Diane L. Reynolds Title:Vice President Adrnin No: DCTM_ARP.doc - IDSPage4 of 4
